Exhibit 10.9

THE WHITEWAVE FOODS COMPANY

2013 DIRECTOR’S RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between The WhiteWave Foods Company, a Delaware corporation (the
“Company”), and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved The
WhiteWave Foods Company 2012 Stock Incentive Plan (the “Plan”), which Plan was
approved as required by the Company’s stockholders and provides for the grant of
Restricted Stock and other forms of stock-based compensation to certain selected
Employees and non-employee Directors of the Company and its Subsidiaries
(capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

WHEREAS, the Restricted Stock and other Awards provided for under the Plan are
intended to comply with the requirements of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended; and

WHEREAS, the Company currently pays its non-employee Directors an annual fee
that is payable partially in cash and partially in equity, and the Company
offers each non-employee Director the option of receiving the cash portion of
his or her annual fee in restricted shares of the Company’s common stock (such
shares being referred to as “Restricted Stock”); and

WHEREAS, if a non-employee Director elects to receive all or any portion of his
or her cash fees in shares of Restricted Stock rather than in cash, the number
of shares issuable will be determined and issued on the last day of each quarter
by (i) multiplying 1.5 by the amount of cash fees elected to be received in
Restricted Stock, (ii) dividing such product by four, and (iii) dividing the
result by the average closing price of the Company’s common stock on the New
York Stock Exchange over the last 30 trading days of the applicable quarter; and

WHEREAS, you are a non-employee Director and you have elected to receive all or
a portion of your non-employee Director fees in shares of Restricted Stock
rather than in cash and, in accordance with your election, the Committee has
awarded to you the Restricted Stock described in this Agreement and in the
Notice of Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
other terms and conditions set forth in this Agreement, the Company and the
Participant agree as follows:

1. Grant of Award. The Company hereby grants to you, and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of shares of Restricted Stock shown on the Notice of Grant, effective
as of the date indicated on the Notice of Grant (the “Grant Date”). In addition,
each quarter during calendar 2013 the Company will grant to you additional
shares of Restricted Stock pursuant to this Agreement, each time by completing a
Notice of Grant that reflects the number of shares granted, the vesting
provisions and the grant date. The Restricted Stock represents the right to
receive, subject to the terms and conditions set forth in the Plan and in this
Agreement, unrestricted shares of the Company’s Stock (such shares of Stock are
referred to as the “Shares”). Subject to the provisions of Sections 2(c) and
3(b) hereof, this Award of Restricted Stock is irrevocable and is intended to
conform in all respects with the Plan.



--------------------------------------------------------------------------------

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your Restricted Stock will vest ratably in three (3) equal annual
increments on the Grant Date and on the first and second anniversaries of the
Grant Date.

(b) Accelerated Vesting. In addition to the vesting provisions contained in
Section 2(a) above, your Restricted Stock will automatically and immediately
vest in full upon (i) a Change in Control, (ii) your death or Disability, or
(iii) your Retirement or other retirement from service on the Board upon
expiration of your term. For purposes of this Agreement, “Retirement” shall be
defined as your retirement from service to the Company or any Subsidiary after
you reach the age of sixty-five (65); and “Disability” shall be defined as your
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).

(c) Forfeiture of Unvested Restricted Stock. If your service as a non-employee
Director of the Company terminates for any reason (other than by reason of your
death, Disability, Retirement or other retirement from service on the Board upon
expiration of your term) before all or any portion of the Restricted Stock
subject to this Award have vested, the unvested Restricted Stock will be
immediately forfeited and you will have no further rights to such unvested
Restricted Stock or the Shares represented by those forfeited Restricted Stock.

3. Distribution of Shares.

(a) Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares represented by the Restricted
Stock that vested on such vesting date as soon as administratively practicable
(but in no event more than 60 days) after each vesting date. Notwithstanding the
immediately preceding sentence, any Restricted Stock subject to this grant that
become vested on account of your Retirement shall be distributed to you as soon
as administratively practicable (but in no event more than 60 days) following
the date on which you cease to be a director of the Company.

(b) Forfeiture of Shares. Notwithstanding any provision of this Agreement or the
Plan to the contrary, if you are removed as a non-employee Director of the
Company due to your willful or intentional fraud, embezzlement, violation of the
Company’s Code of Ethics, or other conduct seriously detrimental to the Company
or any Subsidiary, your rights in your unvested Restricted Stock will be
immediately and permanently forfeited. The determination of whether you have
been removed for any of the reasons specified in the preceding sentence (which
will be referred to in this Agreement as “Cause”) will be determined by the
Board or the Committee.

(c) Compliance With Law. The Plan, the granting and exercising of this
Restricted Stock, and any obligations of the Company under the Plan, shall be
subject to all applicable federal, state and foreign country laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Stock is listed. The Company, in its discretion, may postpone the granting of
this Restricted Stock, the issuance or delivery of Shares under this Restricted
Stock or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations. The Company shall not be obligated by virtue of any
provision of the Plan to recognize the vesting of this Restricted Stock or to
otherwise sell or issue Stock in violation of any such laws, rules or
regulations.

 

2



--------------------------------------------------------------------------------

4. Stockholder Rights; Transfer of Restricted Stock. Beginning on the Grant
Date, you have all of the rights and privileges of a stockholder of the Company
in respect of the Shares issuable pursuant to this Restricted Stock award,
including voting rights and the right to receive dividends (to the extent
declared by the Company) with respect to all Restricted Stock granted to you
from time to time pursuant to this Agreement, subject to the restrictions on
transfer set forth in Sections 6 and 7.

5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any Restricted Stock or
issuance of any of the Shares subject thereto.

6. Restrictions on Transfer. The Participant may not sell, pledge or otherwise
transfer unvested shares of Restricted Stock. The Company is not obligated to
recognize any purported sale or other transfer of Restricted Stock in violation
of this Section 6 and may treat any such purported sale or transfer as null,
void and of no effect. You hereby agree with the Company that a notation will be
made in your account to enforce these restrictions on transfer of the unvested
Restricted Stock.

7. Compliance with Securities Laws. The Restricted Stock and the underlying
Shares may not be sold, pledged or otherwise transferred in the absence of an
effective registration statement pertaining thereto under the Securities Act of
1933, as amended, and all applicable regulations promulgated thereunder, and
under any applicable state securities laws and all applicable regulations
promulgated thereunder, or an exemption from the registration requirements
thereof.

7. Plan Incorporated. You accept the Restricted Stock hereby granted subject to
all the provisions of the Plan, which, except as expressly contradicted by the
terms hereof, are incorporated into this Agreement, including the provisions
that authorize the Committee to administer and interpret the Plan and which
provide that the Committee’s decisions, determinations and interpretations with
respect to the Plan are final and conclusive on all persons affected thereby.

8. Miscellaneous.

(a) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(b) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(c) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(d) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

 

3



--------------------------------------------------------------------------------

(e) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(f) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

(g) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(h) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

4